    Case 18-23116-JAD            Doc 28     Filed 04/10/19 Entered 04/10/19 14:50:35                  Desc Main
                                            Document     Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF WESTERN PENNSYLVANIA
                                         Proceeding Memo
Conciliation Conference:
                    Debtor:   DAVAE M. BOYERSMITH
              Case Number:    18-23116-JAD                 Chapter: 7

        Date/ Time/ Room:     TUESDAY, APRIL 09, 2019 I 0:00 AM COURTROOM D
      Bankruptcy Judge:       JEFFERY A. DELLER
         Courtroom Clerk:     MARY SCHUE TZ
          Reporter/ .ECR:     NIA

Matter:
          CONTINUED - Motion To Dismiss Case Pursuant To I I U.S.C. §707(b)(3) filed by the United States Trustee
          - Response filed by Debtor ll/30/2018 at ECF No. 16 [Due ll/30/2018]
          - Text Order entered 12/10/2018 Cancelling/Rescheduling Hearing To I /2/2019
          - Hearing Held l/2/2019 - Text Order Entered I /2/20 I 9 Continuing Hearing To 4/9/2019
          RIM#: 14 / 0


Appearances:
       CHAPTER 7 TRUSTEE: NATALIE LUTZ CARDl�LLO, ESQUIRE
       DEBTOR: ROBERT O LAMPL, ESQUIRE /        C /J
                                             'tJ l,,J \
       CREDITOR:                                    ./
       OUST (PHILADELPHIA OFFICE) GEORGE CONWAY, ESQUIRE - CourtCall

Proceedings:
           Motion is GRANTED / DENIED
       __ Special Type Of Order:

                                   O
       L.---"'CONTINUE MATTER:      /
                                 (-\;,)
                � For At Least ___ Days (Court To Issue Scheduling Order)
                __ To Hearing Date Of _______ at ___ AM/PM at

                        To Conciliation Conference For _________ at
                         ____ AM/PM at _______________
               ISSUE EVIDENTIARY HEARING NOTICE
                 __ Evidentiary Hearing On Value And Cram-Down Interest
                 __ Complex/ Pretrial Order - NONJURY / JURY
                 __ Simple / Pretrial Order - NONJURY / JURY
                 __ Parties To Undertake Discovery - Discovery Period: __ days
                 SETTLEMENT STIPULATION IS DUE ___________
                 OTHER:




- Continue Hearing For At Least 60 Days                                         FILED
                                                                                4/10/19 12:23 pm
                                                                                CLERK
                                                                                U.S. BANKRUPTCY
                                                     JEFFERY A. DELLER
                                                     U.S. Bankruptcy Judge      COURT - WDPA


Page 1 of l                                                                                           1/3/2019      ll:03:40AIV
